Per Curiam,
We are asked to dismiss the assignments of error and quash the appeal for the reason, inter alia, that the appellant did not file in the court below, with its notice of appeal, a brief statement of the errors it alleges to have been made by the decree appealed from, as required by equity rule 92. This rule was recently discussed in the opinion of our Brother Henderson in Groff v. City Saving Fund & Trust Co., 32 Pa. Superior Ct. 416, and the reasoning which led to the quashing of the appeal in that case applies equally well here. No sufficient reason has been suggested why the rule should not be enforced in the present, case. See also North v. Pantall, 197 Pa. 303; Wilson v. Keller, 195 Pa. 98; McMelley v. Wil*593liamson, 32 Pa. Superior Ct. 263. We sustain the motion with less reluctance because in the opinion of the majority of this court substantial justice was done by the decree complained of. We remark in addition that the manner in which the question involved is stated in the appellant’s paper-book is not in strict accordance with the rule upon that subj ect. But we sustain the motion for the reason first suggested.
The appeal is quashed at the costs of the appellant.